887 F.2d 266
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry Lee WORD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 88-6015, 88-6016.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Petitioner, Jerry Lee Word, appeals an order of the district court which denied his motion to vacate sentence.  He now moves for leave to proceed in forma pauperis.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In January 1986 a jury in the United States District Court for the Middle District of Tennessee found petitioner guilty of 45 violations of 21 U.S.C. Secs. 841 and 846 for which he was sentenced to a term of 25 years imprisonment.  After the affirmance of his convictions on appeal, he filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  In support of his request for that relief, he alleged that his convictions were invalid because:  1) his trial counsel had been ineffective;  2) the prosecution had failed to disclose exculpatory evidence;  3) the prosecution had intentionally suppressed evidence vital to his defense;  4) the trial court had erred in denying his motion for a new trial;  5) the prosecution had knowingly caused the introduction of perjured testimony;  6) the trial court had erred in allowing the admission of testimony of a handwriting expert;  7) the prosecution had coerced witnesses into testifying against him;  and 8) there was insufficient evidence to support the jury's verdict.  After reviewing those allegations the district court appointed counsel and scheduled an evidentiary hearing.  At the conclusion of that proceeding, however, the district court concluded that petitioner's claims were without merit and denied the motion to vacate sentence.  Petitioner then filed these appeals.


3
Upon careful review of the record, including the transcript of the evidentiary hearing, this court concludes that the district court did not err in denying the motion to vacate sentence.  Accordingly, the motion for leave to proceed in forma pauperis is hereby granted and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.